RESPONSE TO AMENDMENT

Claims 1, 2, 6-16, 27, and 28 are pending in the application.  Claims 3-5 and 17-26 have been canceled.  
Amendments to the claims, filed June 1, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1, 2, 5-10, and 27 over Song (U.S. Pat. Pub. 2008/0299413) in view of Chocola (U.S. 3,394,768), made of record in the office action mailed April 5, 2022, Page 3, Paragraph 7 has been withdrawn due to Applicant’s argument in the response filed June 1, 2022.
The 35 U.S.C. §103 rejection of claims 11-13 and 16 over Song (U.S. Pat. Pub. 2008/0299413) in view of Chocola (U.S. 3,394,768) and further in view of Lee (U.S. Pat. Pub. 2012/0237756), made of record in the office action mailed April 5, 2022, Page 7, Paragraph 8 has been withdrawn due to Applicant’s argument in the response filed June 1, 2022.
The 35 U.S.C. §103 rejection of claims 14, 15, and 28 over Song (U.S. Pat. Pub. 2008/0299413) in view of Chocola (U.S. 3,394,768) and further in view of Yu (U.S. Pat. Pub. 2007/0048490), made of record in the office action mailed April 5, 2022, Page 8, Paragraph 9 has been withdrawn due to Applicant’s argument in the response filed June 1, 2022.



REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 6-10, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Pat. Pub. 2008/0299413) in view of Savoly (U.S. 5,714,001) and Chocola (U.S. 3,394,768).
Regarding claim 1, Song teaches a gypsum board (Abstract, Paragraph [0001]) comprising: (a) a set gypsum core disposed between two cover sheets (Abstract; Paragraphs [0008] and [0040]); (b) the set gypsum core comprising a gypsum crystal matrix (Abstract; Paragraph [0009]) formed from at least water (Paragraph [0025]), stucco (Paragraph [0021], and a foam (Paragraph [0033]); wherein: the foam is generated prior to mixing into a gypsum forming the core (Paragraph [0033]) by inserting air into a foaming agent (Paragraph [0035])) and wherein the foam further comprises water (Paragraph [0035]).  Song further teaches foaming agents that can be used include an alkyl sulfate and an alkyl ether sulfate (Paragraph [0033])
Song fails to teach wherein the foaming agent comprises at least one alkyl sulfate and at least one alkyl ether sulfate.
Savoly teaches a mixture of alkyl sulfate and alkyl ether sulfate used as improved foaming agent compositions that exhibit desirable foaming agent characteristics for use in the manufacture of gypsum board (Abstract).
Song and Savoly both relate gypsum board manufacturing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the foaming agent in Song be a mixture of an alkyl sulfate and an alkyl ether sulfate as taught by Savoly as improved foaming agent compositions that exhibit desirable foaming agent characteristics for use in the manufacture of gypsum board.
Song in view of Savoly fails to teach wherein the foam further comprises a fatty alcohol wherein the fatty alcohol is undecanol, dodeconal, or any combination thereof.
Chocola teaches improved water-based foams (Abstract) formed by incorporating a small amount of mixed fatty alcohols containing 10-16 carbon atoms with solutions of basic salts of mixed sulfated fatty alcohols (alkyl ether sulfates) (Abstract).  Chocola further teaches by adding a small amount of mixed fatty alcohols with 10-16 carbon atoms the properties of stability and strength of the foam are improved (Col. 1, lines 62-66).
Song and Chocola both relate to water-based foams comprising at least one alkyl ether sulfate as a foaming agent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the foam of Song further comprises a fatty alcohol containing 10-16 carbon atoms as taught by Chocola in order to improve the stability and strength of the foam.
Furthermore, Chocola teaches the fatty alcohol is present in an amount of 2-3 wt. % based on the weight of the alkyl ether sulfates (Col. 2, lines 25-32).  Song teaches the foaming agent (alkyl ether sulfates) is present in the amount of about 0.003% to about 2.0% based on the dry weight of stucco (Paragraph [0033]).  Therefore, Song in view of Savoly and Chocola teaches the fatty alcohol is present in an amount of about 0.00006% to about 0.06% by weight of the stucco.
Regarding claim 2, the limitation “wherein the board has a nail pull resistance according to ASTM C473-10, Method B of at least about 68 lbs of force when formed at a nominal thickness of one-half inch” is a property of the structure or composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
Chocola teaches the fatty alcohol is present in an amount of 2-3 wt. % based on the weight of the alkyl ether sulfates (Col. 2, lines 25-32).  Song teaches the foaming agent (alkyl ether sulfates) is present in the amount of about 0.003% to about 2.0% based on the dry weight of stucco (Paragraph [0033]).  Therefore, Song in view of Savoly and Chocola teaches the fatty alcohol is present in an amount of about 0.00006% to about 0.06% by weight of the stucco.
While the reference does not specifically teach the claimed range of about 0.0001% to about 0.010%, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, Song teaches wherein the foaming agent is present in an amount of from about 0.01% to about 0.05% by weight of the stucco (about 0.003% to about 2.0%, Paragraph [0033]).
While the reference does not specifically teach the claimed range of about 0. 01% to about 0.05%, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Song teaches wherein the set gypsum core is further formed from a dispersant, wherein the dispersant is a naphthalenesulfonate or polycarboxylate (Paragraph [0031]).
Regarding claim 8, Song teaches wherein the set gypsum core is further formed from a non-migrating starch (Paragraph [0030]).  The starch in Song would inherently increase the strength of the board compared to the same board prepared without the starch.
Regarding claim 9, Song teaches wherein the set gypsum core is further formed from a polyphosphate (Paragraph [0032]).
	Regarding claim 10, Song teaches wherein the board has a density of about 17 pcf to about 35 pcf (20-24 pcf, Table 2).
Regarding claim 27, Song teaches a gypsum board (Abstract, Paragraph [0001]) comprising: (a) a set gypsum core disposed between two cover sheets (Abstract; Paragraphs [0008] and [0040]); (b) the set gypsum core comprising a gypsum crystal matrix (Abstract; Paragraph [0009]) formed from at least water (Paragraph [0025]), stucco (Paragraph [0021], and a foam (Paragraph [0033]); wherein: the foam is generated prior to mixing into a gypsum forming the core (Paragraph [0033]) by inserting air into a foaming agent (Paragraph [0035])) comprising at least one alkyl sulfate and at least one alkyl ether sulfate (Paragraph [0033]) and wherein the foam further comprises water (Paragraph [0035]).
Song fails to teach wherein the foaming agent comprises at least one alkyl sulfate and at least one alkyl ether sulfate.
Savoly teaches a mixture of alkyl sulfate and alkyl ether sulfate used as improved foaming agent compositions that exhibit desirable foaming agent characteristics for use in the manufacture of gypsum board (Abstract).
Song and Savoly both relate gypsum board manufacturing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the foaming agent in Song be a mixture of an alkyl sulfate and an alkyl ether sulfate as taught by Savoly as improved foaming agent compositions that exhibit desirable foaming agent characteristics for use in the manufacture of gypsum board.
Song in view of Savoly fails to teach wherein the foam further comprises a fatty alcohol wherein the fatty alcohol is undecanol, dodeconal, or any combination thereof.
Chocola teaches improved water based foams (Abstract) formed by incorporating a small amount of mixed fatty alcohols containing 10-16 carbon atoms with solutions of basic salts of mixed sulfated fatty alcohols (alkyl ether sulfates) (Abstract).  Chocola further teaches by adding a small amount of mixed fatty alcohols with 10-16 carbon atoms the properties of stability and strength of the foam are improved (Col. 1, lines 62-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the foam of Song further comprises a fatty alcohol containing 10-16 carbon atoms as taught by Chocola in order to improve the stability and strength of the foam.
	Furthermore, Chocola teaches the fatty alcohol is present in an amount of 2-3 wt. % based on the weight of the alkyl ether sulfates (Col. 2, lines 25-32).  Song teaches the foaming agents (alkyl ether sulfates) is present in the amount of about 0.003% to about 2.0% based on the dry weight of stucco (Paragraph [0033]).  Therefore, Song in view of Chocola teaches the fatty alcohol is present in an amount of about 0.00006% to about 0.06% by weight of the stucco.

Claims 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Pat. Pub. 2008/0299413) in view of Savoly (U.S. 5,714,001) and Chocola (U.S. 3,394,768) and further in view of Lee (U.S. Pat. Pub. 2012/0237756).
Song, Savoly, and Chocola are relied upon as discussed above.
Regarding claims 11-13 and 16, Song in view of Savoly and Chocola teaches wherein the gypsum crystal matrix comprises voids (Paragraphs [0012] and [0033]) and wherein the voids can be air voids (Paragraph [0012], the foam bubble would include air).
Song in view of Savoly and Chocola fails to teach wherein the voids have an average void diameter of at least about 100 microns, at least about 150 microns, and at least 200 microns, respectively.
Lee teaches a gypsum board (Abstract) comprising: (a) a set gypsum core disposed between two cover sheets (Paragraph [0003]); (b) the set gypsum core comprising a gypsum crystal matrix (Paragraph [0004]) formed from at least water, stucco, and a foam (Abstract, Paragraph [0025]); wherein: the foam is generated prior to mixing into a gypsum forming the core by inserting air into a foaming agent (Abstract) comprising at least one alkyl sulfate and at least one alkyl ether sulfate (Paragraph [0033]), and an alkoxylated fatty alcohol (coalescing agent, Abstract; Paragraph [0047]), wherein the fatty alcohol is selected from the group consisting of octanol, decanol, undecanol, nonanol, dodecanol, or any combination thereof (C6-C10, Paragraph [0047]).  Lee teaches the coalescing agent helps stabilize the resulting bubbles until the gypsum matrix sets (Paragraph [0009]).  Additionally, Lee teaches the coalescing agent coalesces a plurality of small and partially joined bubbles imparted by the foaming agent to create larger and more discrete bubbles which leads to a more uniform and distinct bubble structure which lowers the bulk density of the gypsum layer for reduced weight of the gypsum board, while substantially maintaining or even improving strength of the gypsum board (Paragraph [0009]).  Lee teaches wherein the gypsum crystal matrix has a pore size distribution comprising voids (bubbles) having an average void diameter of at least about 100 microns, at least about 150 microns, and at least about 200 microns, respectively (300-600 microns, Paragraph [0058]) and that the narrower the size distribution of the bubbles in the gypsum core, the higher the space between the bubbles, which results in higher nail pull strength (Paragraph [0079]).
	Song and Lee both relate to gypsum boards.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the voids in Song in view of Savoly and Chocola have an average void diameter of 300-600 microns as taught by Lee in order to have a narrower size distribution of voids in the gypsum core.  One of ordinary skill in the art would have been motivated to have the voids in Song in view of Savoly and Chocola have an average void diameter of 300-600 microns as taught by Less in order to have a higher nail pull strength.
Claims 14, 15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Pat. Pub. 2008/0299413) in view of Savoly (U.S. 5,714,001) and Chocola (U.S. 3,394,768)and further in view of Yu (U.S. Pat. Pub. 2007/0048490).
Song, Savoly, and Chocola are relied upon as discussed above.
	Regarding claims 14 and 15, Song in view of Savoly and Chocola teaches wherein the gypsum crystal matrix comprises voids (Paragraphs [0012] and [0033]) and wherein the voids can be air voids (Paragraph [0012], the foam bubble would include air).
Song in view of Savoly and Chocola fails to teach wherein the gypsum crystal matrix has a pore size distribution comprising voids having an average void diameter of less than about 100 microns and wherein the gypsum crystal matrix has a pore size distribution comprising air voids, wherein the air void size having greatest frequency is a diameter of about 100 microns or less, respectively.
Yu teaches a gypsum board (Abstract) comprising: (a) a set gypsum core disposed between two cover sheets (Abstract); (b) the set gypsum core comprising a gypsum crystal matrix (Abstract) formed from at least water, stucco, and a foam (Paragraphs [0011]).  Yu additionally teaches the set gypsum core has a total void volume of about 80% to about 92%, wherein at least 60% of the total void volume comprises air voids having an average diameter less than 100 microns (Paragraph [0009]) which captures a substantial amount of the small dust and other debris in the voids exposed on cutting, sawing, routing, snapping, nailing or screwing down, or drilling the boards so that dust generation is significantly reduced and does not become air-borne (Paragraph [0022]).
Song and Yu both relate to gypsum boards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the gypsum crystal matrix of Song in view of Savoly and Chocola have a pore size distribution comprising voids having an average void diameter of less than about 100 microns and wherein the air void size having greatest frequency is a diameter of about 100 microns or less, respectively, as taught by Yu in order to capture a substantial amount of the small dust and other debris in the voids exposed on cutting, sawing, routing, snapping, nailing or screwing down, or drilling the boards.  One of ordinary skill in the art would have been motivated to have a pore size distribution comprising voids having an average void diameter of less than about 100 microns and wherein the air void size having greatest frequency is a diameter of about 100 microns or less, respectively, in order to significantly reduce dust generation and prevent the dust from becoming airborne.
Regarding claim 28, Song teaches a gypsum board (Abstract, Paragraph [0001]) comprising: (a) a set gypsum core disposed between two cover sheets (Abstract; Paragraphs [0008] and [0040]); (b) the set gypsum core comprising a gypsum crystal matrix (Abstract; Paragraph [0009]) formed from at least water (Paragraph [0025]), stucco (Paragraph [0021], and a foam (Paragraph [0033]); wherein: the foam is generated prior to mixing into a gypsum forming the core (Paragraph [0033]) by inserting air into a foaming agent (Paragraph [0035])) comprising at least one alkyl sulfate and at least one alkyl ether sulfate (Paragraph [0033]) and wherein the foam further comprises water (Paragraph [0035]).
Song fails to teach wherein the foaming agent comprises at least one alkyl sulfate and at least one alkyl ether sulfate.
Savoly teaches a mixture of alkyl sulfate and alkyl ether sulfate used as improved foaming agent compositions that exhibit desirable foaming agent characteristics for use in the manufacture of gypsum board (Abstract).
Song and Savoly both relate gypsum board manufacturing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the foaming agent in Song be a mixture of an alkyl sulfate and an alkyl ether sulfate as taught by Savoly as improved foaming agent compositions that exhibit desirable foaming agent characteristics for use in the manufacture of gypsum board.
Song in view of Savoly fails to teach wherein the foam further comprises a fatty alcohol wherein the fatty alcohol is undecanol, dodeconal, or any combination thereof.
Chocola teaches improved water based foams (Abstract) formed by incorporating a small amount of mixed fatty alcohols containing 10-16 carbon atoms with solutions of basic salts of mixed sulfated fatty alcohols (alkyl ether sulfates) (Abstract).  Chocola further teaches by adding a small amount of mixed fatty alcohols with 10-16 carbon atoms the properties of stability and strength of the foam are improved (Col. 1, lines 62-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the foam of Song in view of Savoly further comprises a fatty alcohol containing 10-16 carbon atoms as taught by Chocola in order to improve the stability and strength of the foam.
	Furthermore, Chocola teaches the fatty alcohol is present in an amount of 2-3 wt. % based on the weight of the alkyl ether sulfates (Col. 2, lines 25-32).  Song teaches the foaming agents (alkyl ether sulfates) is present in the amount of about 0.003% to about 2.0% based on the dry weight of stucco (Paragraph [0033]).  Therefore, Song in view of Savoly and Chocola teaches the fatty alcohol is present in an amount of about 0.00006% to about 0.06% by weight of the stucco.
Song in view of Savoly and Chocola fails to teach wherein the gypsum crystal matrix has a pore size distribution comprising air voids, wherein the air void size having greatest frequency is a diameter of about 100 microns or less.
Yu teaches a gypsum board (Abstract) comprising: (a) a set gypsum core disposed between two cover sheets (Abstract); (b) the set gypsum core comprising a gypsum crystal matrix (Abstract) formed from at least water, stucco, and a foam (Paragraphs [0011]).  Yu additionally teaches the set gypsum core has a total void volume of about 80% to about 92%, wherein at least 60% of the total void volume comprises air voids having an average diameter less than 100 microns (Paragraph [0009]) which captures a substantial amount of the small dust and other debris in the voids exposed on cutting, sawing, routing, snapping, nailing or screwing down, or drilling the boards so that dust generation is significantly reduced and does not become air-borne (Paragraph [0022]).
Song and Yu both relate to gypsum boards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the gypsum crystal matrix of Song in view of Savoly and Chocola have a pore size distribution comprising air voids wherein the air void size having greatest frequency is a diameter of about 100 microns or less as taught by Yu in order to capture a substantial amount of the small dust and other debris in the voids exposed on cutting, sawing, routing, snapping, nailing or screwing down, or drilling the boards.  One of ordinary skill in the art would have been motivated to have a pore size distribution comprising air void wherein the air void size having greatest frequency is a diameter of about 100 microns or less in order to significantly reduce dust generation and prevent the dust from becoming airborne.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed June 1, 2022 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.  The arguments that are still relevant to the current rejections will be addressed below.
Applicant argues that Chocola refers to “mixed fatty alcohols with 10-16 carbon atoms” and as is well known to practitioners in the field, “mixed” fatty alcohols are distinct from pure fatty alcohols of the type used in the present composition.
However, Applicant claims in claim 1 “wherein the fatty alcohol is undecanol, dodecanol, or any combination thereof”, meaning the fatty alcohol used could be a mixture of undecanol and dodecanol.  Applicant has not provided any explanation or evidence as to how mixed fatty alcohols are distinct from pure fatty alcohols nor how Applicant’s mixture of undecanol and dodecanol is distinct from the mixed fatty alcohols of the prior art.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Lee fails to teach or suggest that the foam disclosed therein contains a fatty alcohol which is octanol, decanol, undecanol, nonanol, dodecanol, or any combination thereof.
However, Lee is not relied upon to teach the fatty alcohol.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Yu fails to teach or suggest that the foam disclosed therein contains a fatty alcohol which is octanol, decanol, undecanol, nonanol, dodecanol, or any combination thereof.
However, Yu is not relied upon to teach the fatty alcohol.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                  /EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
March 22, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788